

LEASE TERMINATION AGREEMENT


This Lease Termination Agreement (the “Agreement”) is entered into this 14th day
of December, 2012 (the “Effective Date”), by and between JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.), formerly known as The Manufacturers Life Insurance
Company (USA), a wholly owned subsidiary of Manulife Financial Corporation (the
“Landlord”), successor by purchase and assignment to Proscenium, LLC; and THE
WILLIAM CARTER COMPANY, a Massachusetts corporation (the “Tenant”).


WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
February 16, 2001 (the “Original Lease”), as amended by the First Amendment to
Lease dated May 31, 2001 (the “First Amendment”), the Second Amendment to Lease
dated July 26, 2001 (the “Second Amendment”), the Third Amendment to Lease dated
December 3, 2001 (the “Third Amendment”), the Fourth Amendment to Lease dated
December 21, 2004 (the “Fourth Amendment”), the Fifth Amendment to Lease dated
November 4, 2010 (the “Fifth Amendment”), the Sixth Amendment to Lease dated
November 15, 2010 (the “Sixth Amendment”), the Seventh Amendment to Lease dated
November 17, 2010 (the “Seventh Amendment”), the Eighth Amendment to Lease dated
July 20, 2011 (the “Eighth Amendment”), the Ninth Amendment to Lease dated
September 28, 2011 (the “Ninth Amendment”), the Tenth Amendment to Lease dated
November 9, 2011 (the “Tenth Amendment”), the Eleventh Amendment to Lease dated
January 13, 2012 (the “Eleventh Amendment”), the Twelfth Amendment to Lease
dated September 21, 2012 (the “Twelfth Amendment”) and the Thirteenth Amendment
to Lease dated November 29, 2012 (the “Thirteenth Amendment”; the Original
Lease, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh
Amendment, the Eighth Amendment, the Ninth Amendment, the Tenth Amendment, the
Eleventh Amendment, the Twelfth Amendment and the Thirteenth Amendment, together
with the “Licenses” (as defined below), as well as any and all other contracts
or agreements between Landlord and Tenant pertaining to the “Lease”, the “Leased
Premises”, and/or the “Building” (as such capitalized terms are defined below,
including without limitation the parking facility serving the Building, are
hereinafter collectively referred to as the “Lease”) whereby Tenant leases from
Landlord certain premises consisting of an aggregate of approximately 153,927
rentable square feet of space (the “Leased Premises”) in the building commonly
known as The Proscenium, located at 1170 Peachtree Street N.E., Atlanta, Georgia
30309 (the “Building”), for a term that commenced on October 1, 2001 and is
scheduled to expire on June 30, 2015 (the “Term,” except for Suites 1900 and
1925, which are leased for a term ending December 31, 2013), such Leased
Premises being comprised of the following spaces:


RSF        Floor        Suite #        Document


25,374    4th    Entire Floor    6th, 8th, 9th and 10th Amendments
5,881    5th    565        11th Amendment
3,956    5th    575        8th Amendment
25,393    6th    Entire Floor    4th Amendment
25,393    9th    Entire Floor    Original Lease
25,393    10th    Entire Floor    Original Lease
25,393    11th    Entire Floor    1st and 2nd Amendments
14,357    19th    1900        12th Amendment
2,787    19th    1925        13th Amendment
153,927 RSF






WHEREAS, Landlord and Tenant may also be parties to certain other agreements
pursuant to which Tenant has the right to occupy or use certain other premises
in the Building, or to use certain facilities appurtenant






--------------------------------------------------------------------------------



to the Building, such as the parking deck located on Crescent Avenue, or the
parking garage located under the Building (all such other agreements being
collectively referred to herein as the “Licenses”);


WHEREAS, subject to the contingency set forth herein, Landlord and Tenant desire
to terminate the Lease early, effective December 31, 2013 (the “Termination
Date”), as is more particularly described herein;


NOW THEREFORE, in consideration of their respective covenants and agreements as
hereinafter set forth, the parties hereto do mutually covenant and agree to and
with each other as follows:


1.
Effective Date. Unless set forth to the contrary herein, all terms and
conditions of this Amendment shall be effective as of the Effective Date hereof
set forth above.



2.
Defined terms. Unless specifically defined to the contrary herein, all
capitalized terms used in this Amendment shall have the meanings ascribed to
them in the Lease.



3.
Termination. Subject to the contingency set forth below, the Lease (which shall
include all Licenses) shall be terminated effective 11:59 p.m. on the
Termination Date as if the Term expired on the Termination Date set forth in
this Agreement, rather than upon the expiration of the Term of the Lease, it
being the intention of the parties that from and after the Termination Date
neither Landlord nor Tenant shall have any further rights or obligations under
the Lease except as set forth to the contrary in the last sentence of this
Section 3. The parties shall be and remain liable for all obligations accruing
under the Lease through the Termination Date, including but not limited to
Tenant’s obligation for the payment of all Rent for the Leased Premises accruing
under the Lease through the Termination Date. All options of Tenant to extend
the Term of the Lease as to any portion of the Leased Premises, are hereby
terminated and shall be of no further force or effect. All obligations of the
parties that, pursuant to the terms and conditions of the Lease, would survive
the expiration of the Lease shall also survive the early termination of the
Lease, as if the Termination Date were the expiration date of the Term.



4.
Surrender of Leased Premises. Tenant shall surrender the Leased Premises in
accordance with the terms of this paragraph, with such surrender to occur on or
before the Termination Date, unless Tenant elects to holdover in the Leased
Premises during the Permitted Holdover Period, defined below, in which case such
surrender shall occur no later than February 28, 2014. In surrendering the
Leased Premises, Tenant shall (i) remove all items of Tenant’s personal property
from the Leased Premises; (ii) repair any damage to the Leased Premises and the
Building caused during Tenant’s move from the Leased Premises; (iii) deliver all
keys to the Leased Premises to Landlord’s management office for the Building;
and (iv) return possession of the Leased Premises, broom-clean and free of
debris. Any items of Tenant’s personal property remaining in the Leased Premises
after the date on which surrender of the Leased Premises is required hereunder
shall be deemed abandoned; Tenant shall not have any claim to such items nor
shall Tenant have any claim to any proceeds of sale should Landlord elect to
sell any of such abandoned items; and Tenant shall be responsible for all
reasonable actual costs and expenses Landlord incurs in disposing of any of such
items. Notwithstanding anything to the contrary appearing in the Lease, Tenant
shall have no obligation to remove any alterations, additions or improvements
made by or on behalf of Tenant to the Leased Premises (including but not limited
to any telecommunications and/or computer cabling or wires, all of which may
remain in the Leased Premises).



5.
Holdover. The provisions of Section 19(b) of the Original Lease, regarding a
holding over by Tenant in the Leased Premises after the expiration of the Term,
are hereby deleted from the Lease, and, from after the Effective Date hereof,
the provisions of Section 19(a) of the Original Lease, as modified by the terms
of this Paragraph 5, shall apply to any holding over by Tenant in all or any
portion of


-2-



--------------------------------------------------------------------------------



the Leased Premises after the Termination Date. During any period of holding
over, Tenant shall be liable for the payment of Rent (“Holdover Rent”) comprised
of (i) Tenant’s Share of Operating Costs and all other amounts owed by Tenant
under the Lease, other than Monthly Rent, calculated at the same rates in effect
during the month immediately preceding the Termination Date (the “Monthly
Additional Rent”); plus (ii) Monthly Rent due from Tenant calculated at the rate
(the “Holdover Rate”) applicable during such holding over, determined as
provided below. During any period of holding over, the Holdover Rent shall be
calculated and assessed on a daily basis for each day of such holding over. In
the event that Tenant holds over in part of, but not the entire, Leased
Premises, then Holdover Rent shall be calculated based on the entire rentable
area of the Leased Premises on any floor in which Tenant holds over in all or
any part of the Leased Premises located on such floor. Except for a holding over
by Tenant during the Permitted Holdover Period, defined below, nothing contained
herein or in the Lease shall be construed as consent by Landlord to a holding
over by Tenant in the Leased Premises or any portion thereof after the
Termination Date.


(a)
Holdover Rate. Except as to a holding over by Tenant during the Permitted
Holdover Period, defined below, the Holdover Rate applicable during any holding
over by Tenant after the Termination Date shall be one hundred fifty percent
(150%) of the Monthly Rent applicable under the Lease during the month
immediately preceding the Termination Date; accordingly, except for Holdover
Rent owed by Tenant during the Permitted Holdover Period, the Holdover Rent
shall be comprised of Monthly Additional Rent, defined above, plus Monthly Rent
calculated at such Holdover Rate.



(b)
Permitted holdover. Notwithstanding anything to the contrary appearing in the
Lease, Tenant may elect to hold over in the Leased Premises for a period up to
but not exceeding two (2) months (the “Permitted Holdover Period”) by delivering
written notice of such election to Landlord no later than four (4) months prior
to the Termination Date, defined above. The Holdover Rate applicable during the
Permitted Holdover Period shall be one hundred ten percent (110%) of the Monthly
Rent applicable during the month immediately preceding the Termination Date;
accordingly, the Holdover Rent applicable during the Permitted Holdover Period
shall be comprised of Monthly Additional Rent, defined above, plus Monthly Rent
calculated at such Holdover Rate. After the expiration of the Permitted Holdover
Period, Holdover Rent shall be calculated in accordance with the terms of
Paragraph 5(a) above.



(c)
Damages. During the first three (3) months of any holding over by Tenant, Tenant
shall not be liable for any damages sustained by Landlord as a result of such
holding over. The terms of the Lease shall govern Tenant’s liability for damages
that Landlord sustains after the expiration of such three (3) month period as a
result of a holding over by Tenant in all or any portion of the Leased Premises.
Nothing contained in this paragraph shall limit Tenant’s obligation for the
payment of Holdover Rent.



6.
Contingency. The parties acknowledge that Landlord’s affiliate, Phipps Tower
Associates, LLC (“Phipps Landlord”) and Tenant are, as of the Effective Date,
hereof, negotiating to enter into a new lease (the “New Building Lease”) whereby
the Phipps Landlord will lease to Tenant certain premises in a building owned by
the Phipps Landlord and located at 3438 Peachtree Road, Atlanta, Georgia 30326,
commonly known as Phipps Tower. The termination of the Lease, as set forth in
this Agreement, is contingent upon the Phipps Landlord and Tenant entering into
the New Building Lease, which has become binding and under which all
contingencies to the effectiveness of the New Building Lease have been removed,
satisfied or waived, within ten (10) business days after the Effective Date of
this Agreement. If, for whatever reason, the New Building Lease does not become
a binding agreement with no remaining contingencies to the effectiveness thereof
within ten (10)


-3-



--------------------------------------------------------------------------------



business days following the Effective Date of this Agreement, then this
Agreement shall automatically become void. In the event that this Agreement
automatically becomes void, then the Lease shall again be in full force and
effect, any options of Tenant in effect as of the Effective Date that were
terminated by this Agreement shall be reinstated; all modifications of the Lease
set forth in this Agreement shall be void and of no further force or effect; and
both parties shall be and remain fully liable for their respective obligations
under the Lease until the expiration of the Lease Term, unless the Lease is
otherwise terminated by the parties prior to such expiration. This confirms that
it is the mutual intention of Landlord and Tenant that either the New Building
Lease and this Agreement both become binding and remain in effect, or that
neither this Agreement nor the New Building Lease becomes binding and remains in
effect.


7.
Notices. Any notice or other communication required or permitted to be given
under this Agreement shall be sufficient if in writing, and shall be effectively
given or delivered if hand delivered to the addresses for Landlord and Tenant
stated below, or if sent by registered or certified United States Mail, return
receipt requested, or if sent by receipted overnight delivery service, to said
addresses. Notice effected by hand delivery or receipted overnight delivery
service shall be deemed to have been received at the time of actual delivery or
refusal thereof. Any notice mailed shall be deemed to have been given upon the
earlier of receipt or refusal thereof, or three (3) business days after mailing
of same. Each party shall have the right to change its address to which notices
shall thereafter be sent and the party to whose attention such notice shall be
directed by giving the other party notice thereof in accordance with the
provisions of this paragraph. Until such time as either party shall change its
address, notices shall be forwarded as follows:





To Landlord:
John Hancock Life Insurance Company (U.S.A.)

c/o Manulife Financial
Atlanta Real Estate Office
1170 Peachtree Street, Suite 275
Atlanta, Georgia 30309
Attention: Lease Administration






{ADDRESSES FOR NOTICES CONTINUED ON NEXT PAGE}

-4-



--------------------------------------------------------------------------------



with a copy to:


John Hancock Life Insurance Company (U.S.A.)
c/o Manulife Financial
Atlanta Real Estate Office
1170 Peachtree Street, Suite 1865
Atlanta, Georgia 30309
Attention: Lease Administration


To Tenant:
Through Termination Date:



The William Carter Company
1170 Peachtree Street, N.E.
Suite 900
Atlanta, Georgia 30309
Attention: Lease Administration


After Termination Date:


The William Carter Company
3438 Peachtree Road
Suite _____
Atlanta, Georgia 30326
Attention: Lease Administration


In either case, with a copy to:


Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363-1031
Attention: Abe J. Schear, Esq.






{SIGNATURE PAGE FOLLOWS}



-5-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have hereunto set their hands and affixed their
seals effective the date and year first written above.


LANDLORD:


JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a wholly owned subsidiary of
Manulife Financial Corporation


By:    /s/ TERRY L. GILLIAM         
Typed Name: Terry L. Gilliam


Title:    Managing Director, Southeastern US




TENANT:


THE WILLIAM CARTER COMPANY,
a Massachusetts corporation,


By: /s/ RICHARD F. WESTENBERGER        
    [Signature]


Typed Name: Richard F. Westenberger
                        
Title: Executive Vice President & Chief Financial Officer







-6-

